Citation Nr: 0000676	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased rating for bursitis of the left 
knee with a history of collateral ligament sprain and 
iliotibial band syndrome, currently evaluated as 10 percent 
disabling.

Entitlement to service connection for a left foot disorder, 
as secondary to the service-connected disability of bursitis 
of the left knee, with a history of collateral ligament 
sprain and iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to August 
1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
January 1998 which denied service connection for a left foot 
disorder on a secondary basis, and a March 1998 decision that 
reduced the evaluation for the veteran's service-connected 
left knee disorder to noncompensable.  A 10 percent rating 
for the veteran's service-connected left knee disorder was 
later restored in a decision in August 1998.

The Board also notes that the issue of service connection for 
a left hip disorder on a secondary basis, which was 
previously on appeal, was withdrawn by the veteran at a 
hearing held at the RO in July 1998.


REMAND

The Board notes that during his hearing at the RO in July 
1998, the veteran stated that he had received treatment at 
the Washington, D.C. VAMC, and that these records had been 
transferred to the Baltimore VAMC.  It does not appear that 
the VA treatment records cited by the veteran have been 
obtained for association with the claims folder.  These 
reports must be obtained prior to deciding the veteran's 
claims.  The United States Court of Appeals for Veterans 
Claims has ruled that in certain circumstances, records may 
be deemed to be constructively before the Board.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, any 
existing VA records must be obtained prior to further 
appellate consideration of the merits of the veteran's 
claims.  

With reference to the veteran's claim for an increased rating 
for service-connected bursitis of the left knee with a 
history of collateral ligament sprain and iliotibial band 
syndrome, the veteran has contended that he has pain and 
functional impairment due to his disability.  The last VA 
examination of record, conducted in July 1998, is 
insufficient to assess the current state of the veteran's 
service-connected disability and any accompanying functional 
impairment.  Another VA examination is therefore necessary 
prior to rendering a decision in this case.

The United States Court of Appeals for Veterans Claims 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, it is essential that 
the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss 
with respect to all these elements.  See 38 C.F.R. 
§§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  Therefore, the 
examination and the readjudication requested on REMAND 
should include consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation 
to the veteran's disability.  Therefore, this case is 
REMANDED for the following additional actions:  

1.  The RO should contact the VAMC's in 
Washington D.C. and Baltimore, Maryland 
and request copies of all treatment 
records pertaining to the veteran since 
his discharge from service in 1992.  All 
records obtained should thereafter be 
associated with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected bursitis of the 
left knee, with a history of collateral 
ligament sprain and iliotibial band 
syndrome.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the veteran's 
service-connected disability.  The 
examiner should be asked to determine 
whether the affected area exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected area is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 

additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the above 
requested development of the record, the 
RO should again consider the veteran's 
claims.  In considering the veteran's 
claim concerning his service-connected 
bursitis of the left knee, with a 
history of collateral ligament sprain 
and iliotibial band syndrome, the RO 
should take particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




